DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the teachings of Welling et al. and Funk et al. have been considered and the Examiner agrees that Welling and Funk do not disclose stay-in-bed indicia. However, in view of the additional limitations added to the amendments on 10 November 2021, the Examiner relies on the teachings of Elliot to cure the deficiencies of Welling and Funk. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 17-21, 23, 24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welling et al. (US 6,481,688), hereinafter referred to as Welling; in view of Funk et al. (US 8,833,716), hereinafter referred to as Funk; further in view of Elliot et al. (US 2008/0172789), hereinafter referred to as Elliot.
Re Claim 11:
Welling discloses a patient control unit (11 of Welling) for controlling functions of a hospital bed (see Fig. 3 of Welling), the patient control unit comprising a housing (housing forming 11 of Welling) having a first side (side shown in Figs. 2 and 3 of Welling) and a second side that face in opposite directions (via side opposite from the side shown in Figs. 2 and 3 of Welling), the first side including a plurality of user inputs (95-102 of Welling) to control the functions of the hospital bed [….] 
Welling does not disclose the second side having a dock to secure a handheld electronic device in place on the housing or a first stay-in-bed indicia coupled to the first side of the housing, and a second stay-in-bed indicia coupled to the second side of the housing, wherein each of the first and second stay-in-bed indicia lights up to warn a patient to stay in the hospital bed.
However, Funk teaches a dock (100, see at least Figs. 1-18 of Funk) to secure a handheld electronic device in place on [an item].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a dock for securing a handheld electronic device as taught by Funk to the second side of the housing of Welling for the purpose of mounting an electronic device for accessibility for a user of the hospital bed (see at least the abstract and Col. 2 , lines 1-28 of Funk which teaches “a table system allows a user to releasably retain a tablet” and “the tablet mounting system can also be configured to connect to a support apparatus”).
Additionally, Elliot teaches providing indicators on control panels to indicate status of various features at the bed (see paragraph [0089] and indicators 42 of Elliot) and additional indicators provided on the bed or off the bed (see paragraph [0090]). One having ordinary skill in the art at the time the 
Re Claim 12:
Welling in view of Funk and Elliot make obvious the patient control unit of claim 11, wherein the dock comprises a clamp (comprising 104 and 105 or alternatively 102 and 103 of Funk).  
Re Claim 13:
Welling in view of Funk and Elliot make obvious the patient control unit of claim 12, wherein the clamp comprises a pair of clamp members (104 and 105 or alternatively 102 and 103 of Funk). 
Re Claim 14:
Welling in view of Funk and Elliot make obvious the patient control unit of claim 13, wherein at least one clamp member of the pair of clamp members is spring loaded (see spring system 800 of Funk which biases arm 102 in Fig. 8, see also Col. 6, lines 38-57 of Funk) and movable to permit the dock to accommodate handheld electronic devices of different sizes (via the spring enabling of Funk movement of the clamp and therefore different sized devices).
Re Claim 17:
Welling in view of Funk and Elliot make obvious the patient control unit of claim 11, further comprising an arm assembly (formed of arm segments 10, 8, and 5 of Welling) having a first end (via end of third flexible arm segment 10 attached to module 11, see at least Fig. 5 of Welling) coupled to the housing and 
Re Claim 18:
Welling in view of Funk and Elliot make obvious the patient control unit of claim 17, wherein the second end of the arm assembly is couplable to a pivotable head section of the hospital bed (see Fig. 5 of Welling). 
Re Claim 19:
Welling in view of Funk and Elliot make obvious the patient control unit of claim 17, wherein the arm assembly includes an arm that is configured to suspend the housing over a torso of a patient supported on the hospital bed (see Fig. 5 of Welling). 
Re Claim 20:
Welling in view of Funk and Elliot make obvious the patient control unit of claim 19, wherein the housing is pivotable relative to the arm between a first position in which the first side of the housing is presented to the patient and a second position in which the second side of the housing is presented to the patient (see Col. 7, lines 11-17 and Fig. 5 of Welling).  
Re Claim 21:
Welling in view of Funk and Elliot make obvious the patient control unit of claim 17, wherein the housing has a top edge extending between the first and second sides and wherein the first end of the arm assembly is coupled to the top edge of the housing (see Figs. 1-3 and 5 of Funk). 
Re Claim 23:
Welling in view of Funk and Elliot make obvious the patient control unit of claim 11, but do not disclose wherein the housing is generally trapezoidal in shape when viewed facing the first side and when viewed facing the second side.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the control unit to be generally trapezoidal for the purpose of altering the appearance of the control unit. 
A change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re Claim 24:
Welling in view of Funk and Elliot make obvious a patient support apparatus (see Figs. 1-5 of Welling) comprising a frame (121 of Welling) and the patient control unit of claim 11 coupled to the frame (indirectly coupled to frame 121 through the connection of the articulated section of the bed shown in Fig. 5 of Welling).
Re Claim 26:
Welling in view of Funk and Elliot make obvious the patient control unit of claim 11, wherein the first stay-in-bed indicia is located generally above the plurality of user inputs when the first side of the housing is oriented generally vertically (see at least Fig. 2 of Elliot which shows bed exit indicator 42 positioned above user inputs 36b, 36g, 36a, and 36d). Additionally, there does not appear to be criticality for the positioning of the stay-in-bed indicia. The particular placement of an element, where there is no disclosed significance to such positioning, is a design consideration within the skill of the art. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 
Re Claims 27 and 28:
Welling in view of Funk and Elliot make obvious the patient control unit of claims 11 and 26. Although Elliot does not disclose a relative positioning of a handheld phone and the second stay-in-bed indicia one having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a second stay-in-bed indicia in an upper location of the control unit. The particular placement of an element, where there is no disclosed significance to such positioning, is a design consideration within the skill of the art. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI C.

Claims 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Welling in view of Funk in view of Elliot further in view of Moster et al. (US 6,486,792, hereinafter Moster).
Re Claims 15 and 16:
Welling in view of Funk and Elliot make obvious the patient control unit of claim 11, but do not disclose wherein the plurality of user inputs on the first side of the housing includes a nurse call button and further comprising a second 
However, Moster teaches configuring patient control units with different arrangements of buttons, some being on a back side of the control unit and including different positions for the nurse call button (see Figs.1-35 of Moster). One having ordinary skill in the art at the time the invention was filed would find it obvious to try including a second nurse call button on the back side of the control unit and underneath the dock wherein the second nurse call button is located generally beneath the handheld phone when the handheld phone is secured to the dock and the second side of the housing is oriented generally vertically since it has been held that duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Re Claim 22:
Welling in view of Funk and Elliot make obvious the patient control unit of claim 11, but do not disclose wherein the housing is formed to include an aperture defining a grip handle at a bottom of the housing such that the user inputs are located above the grip handle on the first side of the housing and the dock is located above the grip handle on the second side of the housing.
However, Moster teaches a patient control unit wherein the housing is formed to include an aperture (90 of Moster) defining a grip handle (92 of Moster) at a bottom of the housing such that the user inputs are located above the grip 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include an aperture forming a grip handle located below the user inputs and the dock for the purpose of enabling a user to grip the patient control unit and easily move the unit towards or away from the user. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Welling in view of Funk in view of Elliot further in view of Lemire et al. (US 2007/0157385), hereinafter referred to as Lemire.
Re Claim 25:
Welling in view of Funk and Elliot make obvious the patient support apparatus of claim 24. Welling further discloses a head section (via the articulated portion of the bed shown in Fig. 5) coupled to the frame (121) and movable relative to the frame between raised and lowered angular positions (Fig. 5), the head section being configured to support at least a portion of a torso of a patient.
Welling, Funk and Elliot do not explicitly disclose a sensor operable to provide a sensor signal indicative of an angular position of the head section, an actuator that is operable to move the head section between the raised and lowered angular positions, a controller coupled to the sensor and to the actuator, the controller being configured to signal the actuator to move the head section, and a head-of-bed angle (HOBA) lockout selector coupled to the controller, the HOBA lockout selector having an on state and an off state, wherein the controller is prevented from signaling the actuator to move the head section below a threshold HOBA that is-defined between the raised and lowered angular 
However, Lemire teaches a sensor operable to provide a sensor signal indicative of an angular position of the head section, an actuator that is operable to move the head section between the raised and lowered angular positions, a controller coupled to the sensor and to the actuator, the controller being configured to signal the actuator to move the head section, and a head-of-bed angle (HOBA) lockout selector coupled to the controller, the HOBA lockout selector having an on state and an off state, wherein the controller is prevented from signaling the actuator to move the head section below a threshold HOBA that is-defined between the raised and lowered angular positions when the HOBA selector is in the on state and wherein the controller is permitted to signal the actuator to move the head section throughout a full range of motion between the raised and lowered angular positions when the HOBA selector is in the off state (see paragraph [0410]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a sensor and lockout selector to the invention of Welling as modified by Funk for the purpose of preventing unwanted movement of a bed when it is determined unsafe to do so.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/10/2022